Title: To George Washington from Anne-Louis de Tousard, 26 January 1795
From: Tousard, Anne-Louis de
To: Washington, George


        
          Sir,
          Philadelphia January 26th 1795
        
        I understand that a Corps of Artillery and Engeneers is raising, of which the Field officers and Commander in chief have not been yet appointed.
        Please, Sir, to remember my Services in the American Army, the loss of my right arm; that I have been brought up as an Artillery officer and Served fourteen years in that Corps where lessons and instructions Constituting a good Engeneer were also taught.
        I do believe, Sir, that were you to intrust me with the Command of that Corps, I Could exert myself with the greatest Zeal to bring it to perfection, and that young officers would Serve willingly with an old american Soldier and a brother of arms of their Fathers. I am with the greatest respect Sir your most humble & obedient Servant
        
          L. Tousard
        
      